Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 5,033,337 is the closest prior art and teaches a similar tool handle. However, ‘337 does not disclose wherein a wall face of the receiving cavity of the handle is formed with an elongated channel lengthwise extending along the receiving cavity, the shank body having a restriction member received in the elongated channel, the shank body is restricted in the handle when the restriction member abuts against a front wall of the elongated channel, wherein the restriction member and elongated channel are located on one side of the hand tool and the latch assemblies and the press member are located on an opposite side of hand tool from the restriction member and elongated channel. US 2013/0130578 has previously been relied upon to teach the known use of an elongated channel and a restriction member received therein, however ‘578 does not teach wherein the restriction member and elongated channel are located on one side of the hand tool and the latch assemblies and the press member are located on an opposite side of hand tool from the restriction member and elongated channel. It is not without improper hindsight that one would modify the device of ‘337 to incorporate the restriction member and elongated channel of ‘578 in the configuration now claimed. These limitations, in combination with all the other limitations of independent claim 1, define over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677